Title: To Benjamin Franklin from Jean de Neufville & fils, 3 January 1782
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Amsterdam 3d. Jany. 1781 [i.e., 1782]
  May It please your Excellency

That Agreable to the Contents of our last letter in date of the 24th. Ulto. we now inform your Excellcy. that the Honble. Thos. Barclay Esqr. Consul Genl. in France for America has received all the Continental Goods out of Messrs Van Arp & Co (the Ship Directrs) Warehouses, Which has relieved us from the Conseqce. [Consequence] of the Very disagreable situation we were in lately. Which was Worse than that of a Man that is Stopd on the High way for his purse as he ceases to be in Jeopardy when he delivers it; but though we offer’d to surrender ours with a good grace, we were told we could not save ourselves, unless we deliver’d that of other people. And these were so careful of theirs, that they would not even hazard them to the Chance of an Arbitration, because we had determined to leave the Choice of the Arbitrators to his Excy. Mr. Adams without any objection whatever on our part so that even by our Wishes to make every Concession on both sides, yet we could not make every party agree. It would have made us happy that His Excy. Mr. Adams had been also obliged in that particular by the other Gentlemen’s being as ready as we were, but it was not our fault if they were not better disposed to grant him all he wished, some of them having, as well as ourselves, been Injured by Mr. Gillon’s departure; it may have caused them to have unfavourable prejudices, we Cannot create in all, that Confidence in America &a, we have ourselves.
We Cannot help expressing how much we are Oblig’d to the Honble. Thos. Barclay Esqr. for adjusting with so much ease What was a difficulty to others tho’ so Simple in itself, & to men of Business: And we can Assure with truth Your Excellency that we are less Mortified at having those goods taken out of our hands to put them in those of God knows who; than we were at the Commissions we obtained for the two Ships that were to carry them being of no Avail; As by them only It is evident, that; tho’ our States do not yet publickly declare the Independance of America It was more than a tacit acknowledgement of it; not only the granting them as letters of Marques for America at a time there was a General Embargo for every where else; but that the orders of the Captns., by permission of the Courts, Should Express that those Armed Ships should have the liberty of Joining any of those of France, America (Whom they term a power in Friendship though not in Alliance with our Republick), or Spain, in any Combined Attack upon the Common Enemy. The last resolves granted in favor of our Memorials to the States for the American Captains, empower’d them to Confine the prisoners they had brought here, and those that should be brought hereafter; until exchanged for Americans in prison in England or otherways, may be Considered as a further Mark of the good Will of this Republick towards America; Which if Wished it should be Cultivated. Notwithstanding the great obstacles still in the Way, we believe much may be done by proper address & influence. How be it we cannot help Continuing thus sanguine in these our hopes of a Union we so much Wish for.

With very great respect we have the honnor to remain Your Excellency’s Most Obedt. & Most humble Sert.
John DE Neufville & Son
His Excellency Dr. B Franklin Minister plenipo: at the Court of Versailles
